 



Exhibit 10.1

FIRSTCITY FINANCIAL CORPORATION
2004 STOCK OPTION AND AWARD PLAN

ARTICLE 1. Establishment, Purpose and Duration

     1.1 Establishment of the Plan. FIRSTCITY FINANCIAL CORPORATION, a Delaware
corporation (“FIRSTCITY”) establishes this stock option and award plan for
fiscal year 2004 (hereinafter referred to as “FIRSTCITY FINANCIAL CORPORATION
2004 Stock Option and Award Plan” (the “Plan”), as set forth in this document.
The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Performance Shares and Restricted Stock.

     Subject to approval by FIRSTCITY’s stockholders at their 2003 Annual
Meeting, the Plan shall become effective as of April 1, 2004 (the “Effective
Date”) and shall remain in effect as provided in Section 1.3.

     1.2 Purpose of the Plan. The purpose of the Plan is to secure for FIRSTCITY
and its stockholders the benefits of the incentive inherent in stock ownership
in FIRSTCITY by key employees, directors and other persons who are largely
responsible for its future growth and continued success. The Plan promotes the
success and enhances the value of FIRSTCITY by linking the personal interests of
Participants to those of FIRSTCITY’s stockholders, and by providing Participants
with an incentive for outstanding performance.

     The Plan is further intended to provide flexibility to FIRSTCITY in its
ability to motivate, attract and retain the services of Participants upon whose
judgment, interest and special effort the successful conduct of its operation
largely depends.

     1.3 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Article 16, until the day prior to
the tenth (10th) anniversary of the Effective Date.

     1.4 Types Of Options. The Options granted under the Plan are intended to be
either Incentive Stock Options within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended, or options that do not meet the requirements
for Incentive Options (“Nonqualified Stock Options”). FIRSTCITY makes no
warranty, however, as to the qualification of any Option as an Incentive Option.

ARTICLE 2. Definitions

     Whenever used herein, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a) “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Performance Shares or
Restricted Stock.

(b) “Award Agreement” means an agreement entered into by a Participant and
FIRSTCITY, setting forth the terms and provisions applicable to an Award granted
to such Participant hereunder.

(c) “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 



--------------------------------------------------------------------------------



 



(d) “Board” or “Board of Directors” means the Board of Directors of FIRSTCITY.

(e) “Cause” means: (i) willful or negligent misconduct on the part of a
Participant that is detrimental to FIRSTCITY; or (ii) the indictment of a
Participant for the commission of a felony. The existence of “Cause” under
either (i) or (ii) shall be determined by the Committee. Notwithstanding the
foregoing, if the Participant has entered into an employment agreement that is
binding as of the date of employment termination, and if such employment
agreement defines “Cause” and/or provides a means of determining whether “Cause”
exists, such definition of “Cause” and the means of determining its existence
shall apply to the Participant for purposes hereof.

(f) “Change in Control” shall be deemed to have occurred upon:

(i) An acquisition by any Person of Beneficial Ownership of the Shares then
outstanding (“FIRSTCITY Common Stock Outstanding”) or the voting securities of
FIRSTCITY then outstanding entitled to vote generally in the election of
directors (“FIRSTCITY Voting Securities Outstanding”); provided such acquisition
of Beneficial Ownership would result in the Person’s beneficially owning (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) twenty-five
percent (25%) or more of FIRSTCITY Common Stock Outstanding or twenty-five
percent (25%) or more of the combined voting power of FIRSTCITY Voting
Securities Outstanding; and provided further, that immediately prior to such
acquisition such Person was not a direct or indirect Beneficial Owner of
twenty-five percent (25%) or more of FIRSTCITY Common Stock Outstanding or
twenty-five percent (25%) or more of the combined voting power of FIRSTCITY
Voting Securities Outstanding, as the case may be; excluding, however, any
acquisition of shares of common stock of FIRSTCITY by, or consummation of a
Corporate Transaction with, any Subsidiary or any employee benefit plan (or
related trust) sponsored or maintained by FIRSTCITY or an affiliate; or

(ii) The approval of the stockholders of FIRSTCITY of a reorganization, merger
consolidation, complete liquidation or dissolution of FIRSTCITY, the sale or
disposition of all or substantially all of the assets of FIRSTCITY or similar
corporate transaction (in each case referred to in this Section 2(f) as a
“Corporate Transaction”) or, if consummation of such Corporate Transaction is
subject, at the time of such approval by stockholders, to the consent of any
government or governmental agency, the obtaining of such consent (either
explicitly or implicitly);or

(iii) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided, however, for purposes of this
Section 2(f), that any individual who becomes a member of the Board subsequent
to the Effective Date whose election, or nomination for election by FIRSTCITY’s
stockholders, was approved by individuals who are members of the Board (i) who
constituted at least a majority of the members of the Board who elected or
nominated for election such individual to be a member of the Board (such
nominating members of the Board being the independent directors of the Board or
the nominations committee comprised solely of independent directors) and (ii)
who were also members of the Incumbent Board (or deemed to be such pursuant to
this proviso) shall be considered as though such individual were a member of the
Incumbent Board: but, provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-12(c) of Regulation 14A
promulgated under the Exchange Act, including any successor to such rule) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board shall not be so considered as a member of the
Incumbent Board.

 



--------------------------------------------------------------------------------



 



Notwithstanding the provisions set forth in subparagraph (ii) of this
Section 2(f), the following shall not constitute a Change in Control for
purposes hereof: any acquisition of shares of common stock of FIRSTCITY, or
consummation of a Corporate Transaction, following which more than fifty percent
(50%) of the shares of common stock then outstanding of the corporation
resulting from such acquisition or Corporate Transaction and more than fifty
percent (50%) of the combined voting power of the voting securities then
outstanding of such corporation entitled to vote generally in the election of
directors, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were Beneficial Owners of
FIRSTCITY Common Stock Outstanding and FIRSTCITY Voting Securities Outstanding,
respectively, immediately prior to such acquisition or Corporate Transaction in
substantially the same proportions as their ownership, immediately prior to such
acquisition or Corporate Transaction, of FIRSTCITY Common Stock Outstanding and
FIRSTCITY Voting Securities Outstanding, as the case may be.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” means the committee appointed by the Board to administer the
Plan with respect to grants of Awards, as specified in Article 3.

(i) “Corporation” means any entity that (i) is defined as a corporation under
Code Section 7701 and (ii) is FIRSTCITY or is in an unbroken chain of
corporations (other than FIRSTCITY) beginning with FIRSTCITY, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing a majority of the total combined voting power of all classes of stock
in one of the other corporations in the chain. For purposes of clause (ii)
hereof, an entity shall be treated as a “corporation” if it satisfies the
definition of a corporation under Section 7701 of the Code.

(j) “Director” means any individual who is a member of the Board of Directors.

(k) “Disability” shall have the meaning ascribed to such term in the FIRSTCITY
long-term disability plan covering the Participant, or in the absence of such
plan, a meaning consistent with Section 22(e)(3) of the Code.

(l) “Employee” means any full-time, salaried employee of FIRSTCITY or one of
FIRSTCITY’s Subsidiaries.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time; or any successor act thereto.

(n) “Fair Market Value” shall be determined as follows:

(i) On the relevant date, if the Shares are traded on a national or regional
securities exchange or on The Nasdaq Stock Market (“Nasdaq”) and closing sale
prices for the Shares are customarily quoted, on the basis of the closing sale
price on the principal securities exchange on which the Shares may then be
traded or, if there is no such sale on the relevant date, then on the
immediately preceding day on which a sale was reported;

(ii) On the relevant date, if the Shares are not listed on any securities
exchange or traded on Nasdaq, but nevertheless are publicly traded and reported
on a regular, active public market without closing sale prices for the Shares
being customarily quoted, on the basis of the mean between the closing bid and
asked quotations in such over-the-counter market as reported by such regular,
active public market on that date, or, if there is not such quoted bid and
market

 



--------------------------------------------------------------------------------



 



prices on the relevant date, then the mean between the closing bid and asked
quotations in the over-the-counter market as reported by such regular, active
public market on the immediately preceding day such bid and asked prices were
quoted. For purposes of the foregoing, a market in which trading is sporadic and
the ask quotations generally exceed the bid quotations by more than 15% shall
not be deemed to be a “regular, active public market;” and

(iii) If, on the relevant date, the Shares are not publicly traded as described
in (i) or (ii), on the basis of the good faith determination of the Committee.

(o) “Final Award” means the actual award earned during a performance period by a
Participant, as determined by the Committee at the end of the performance period
pursuant to Article 7.

(p) “Incentive Payment Date” means the seventy-fifth (75th) day following the
last day of the performance period during which the Final Award under Article 7
was earned, or such earlier date upon which Final Awards are paid to
Participants.

(q) “Incentive Stock Option” or “ISO” means an option to purchase Shares,
granted under Article 6 which is designated as an Incentive Stock Option and is
intended to meet the requirements of Section 422 of the Code.

(r) “Insider” shall mean a Person who is, on the relevant date, a director,
officer or beneficial owner of ten percent (10%) or more of any class of
FIRSTCITY’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.

(s) “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares
granted under Article 6 which is not intended to meet the requirements of Code
Section 422.

(t) “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

(u) “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

(v) “Participant” means an Employee, director or other person who has been
granted an Award which is outstanding.

(w) “Performance Share” means a unit of measurement under an Award of shares
granted to a Participant, as described in Article 7.

(x) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

(y) “Plan Year” shall mean, for purposes of Article 7, FIRSTCITY’s fiscal year
which coincides with each calendar year during the term hereof.

(z) “Retirement” shall have the meaning ascribed to such term in the FIRSTCITY
FINANCIAL CORPORATION Employees Profit Sharing and Retirement Plan.

(aa) “Restricted Stock” means an Award of restricted Shares granted in
accordance with the terms of Article 8 and the other provisions hereof.

(ab) “Shares means the shares of common stock of FIRSTCITY, par value $0.01 per
share.

 



--------------------------------------------------------------------------------



 



(ac) “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with FIRSTCITY, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if FIRSTCITY or any corporation
described in item (i) above owns, directly or indirectly, a majority of the
general partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of FIRSTCITY, any corporation listed in item (i) above
or any limited partnership listed in item (ii) above. “Subsidiaries” means more
than one of any such corporations, limited partnerships, partnerships or limited
liability companies.

ARTICLE 3. Administration

     3.1 The Committee. The Plan shall be administered by the Compensation
Committee of the Board, or by any other Committee appointed by the Board so long
as the Compensation Committee or such other Committee consists of not less than
two (2) Directors who meet the “non-employee director” requirements of
Rule 16b-3 or any successor thereto under the Exchange Act and each of whom
qualifies as an “outside director” under Section 162(m) of the Code or any
successor thereto under the Code. The members of the Committee shall be
appointed from time to time by, and shall serve at the discretion of, the Board
of Directors.

     3.2 Authority of the Committee. Subject to the provisions hereof, the
Committee shall have full power to select the Employees and other Persons who
are responsible for the future growth and success of FIRSTCITY, who may include,
without limitation, consultants, independent contractors, directors or other
providers of services to FIRSTCITY, who shall participate herein (who may change
from year to year); determine the size and types of Awards, determine the terms
and conditions of Awards in a manner consistent herewith (including vesting
provisions and the duration of the Awards); construe and interpret the Plan and
any agreement or instrument entered into hereunder; establish, amend or waive
rules and regulations for the Plan’s administration; and (subject to the
provisions of Article 16) amend the terms and conditions of any outstanding
Award to the extent such terms and conditions are within the discretion of the
Committee as provided herein, including to establish different terms and
conditions relating to the effect of the termination of employment or other
service to FIRSTCITY. Further, the Committee shall make all other determinations
which may be necessary or advisable for the administration hereof.

     3.3 Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions hereof and all related orders and
resolutions of the Board shall be final, conclusive and binding on all Persons,
including FIRSTCITY, the stockholders, Employees, Participants and their estates
and beneficiaries.

ARTICLE 4. Authorized Shares

     4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant of Awards shall be an aggregate of
300,000 Shares. These Shares may, in the discretion of FIRSTCITY, be either
authorized but unissued Shares or Shares held as treasury shares, including
Shares purchased by FIRSTCITY.

The following rules shall apply for purposes of the determination of the number
of Shares available for grant hereunder:

 



--------------------------------------------------------------------------------



 



(a) The grant of an Option or Restricted Stock shall reduce the Shares available
for grant hereunder by the number of Shares subject to such Award, regardless of
vesting status of the Shares subject to such Award; and

(b) In connection with the grant of Performance Shares, the Committee shall in
each case determine the appropriate number of Shares to reduce from the Shares
available for grant hereunder.

     4.2 Lapsed Awards. If any Award is canceled, terminates, expires or lapses
for any reason, any Shares subject to such Award shall again be available for
grant of an Award.

     4.3 Adjustment in Authorized Shares. In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of FIRSTCITY, any reorganization (whether or
not such reorganization comes within the definition of such term in Code
Section 368) or any partial or complete liquidation of FIRSTCITY, such
adjustment shall be made in the number and class of Shares which may be
delivered hereunder, and in the number and class of and/or price of Shares
subject to outstanding Awards, as may be determined to be appropriate and
equitable by the Committee, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that the number of Shares subject to
any Award shall always be a whole number and the Committee shall make such
adjustments as are necessary to insure Awards of whole Shares.

ARTICLE 5. Eligibility and Participation

     Any key Employee of FIRSTCITY, or of any Subsidiary, including any such
Employee who is also a director of FIRSTCITY, or of any Subsidiary, or any other
Person, including directors, consultants, independent contractors or other
service providers, whose judgment, initiative and efforts contribute or may be
expected to contribute materially to the successful performance of FIRSTCITY or
any Subsidiary shall be eligible to receive an Award. In determining the
Employees and other Persons to whom an Award shall be granted and the number of
Shares which may be granted pursuant to that Award, the Committee shall take
into account the duties of the respective Persons, their present and potential
contributions to the success of FIRSTCITY or any Subsidiary, and such other
factors as the Committee shall deem relevant in connection with accomplishing
the purposes hereof; provided that only Employees of a Corporation shall be
eligible to receive Incentive Stock Options.

ARTICLE 6. Stock Options

     6.1 Grant of Options. Subject to the terms and provisions hereof, Options
may be granted to Employees or other Persons at any time and from time to time
as shall be determined by the Committee. The Committee shall have discretion in
determining the number of Shares subject to Options granted to each Participant;
provided, however, that in the case of any ISO, only an Employee may receive
such grant and the aggregate Fair Market Value (determined at the time such
Option is granted) of the Shares to which ISOs are exercisable for the first
time by the Optionee during any calendar year (hereunder and under all other
Incentive Stock Option Plans of FIRSTCITY and any Subsidiary) shall not exceed
$100,000. The Committee may grant a Participant ISOs, NQSOs or a combination
thereof, and may vary such Awards among Participants.

     The maximum number of Options that a Participant can be granted hereunder
during any twelve month period is 50,000.

     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains and such other provisions as the
Committee shall determine. The Award Agreement shall further specify whether

 



--------------------------------------------------------------------------------



 



the Award is intended to be an ISO or an NQSO. Any portion of an Option that is
not designated as an ISO or otherwise fails or is not qualified to be treated as
an ISO (even if designated as an ISO) shall be a NQSO.

     6.3 Option Price. The Option Price for each grant of an ISO shall be not
less than one hundred percent (100%) of the Fair Market Value of a Share on the
date the ISO is granted. In no event, however, shall any Participant, who at the
time he would otherwise be granted an Option owns (within the meaning of Section
424(d) of the Code) stock of FIRSTCITY possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of FIRSTCITY be eligible
to receive an ISO at an Option Price less than one hundred ten percent (110%) of
the Fair Market Value of a Share on the date the ISO is granted. The price at
which each Share covered by each NQSO shall be purchased by an Optionee shall be
established by the Committee, but in no event shall such price be less than
eight-five percent (85%) of the Fair Market Value of a Share on the date the
Option is granted.

     6.4 Duration of Options. Each Option shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth (10th) anniversary date of its
grant; provided, further, however, that any ISO granted to any Participant who
at such time owns (within the meaning of Section 424(d) of the Code) stock of
FIRSTCITY possessing more than ten percent (10%) of the total combined voting
power of all classes of stock in FIRSTCITY, shall be exercisable not later than
the fifth (5th) anniversary date of its grant.

     6.5 Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which need not be the same for each grant or for each
Participant. Each Option shall be exercisable for such number of Shares and at
such time or times, including periodic installments, as may be determined by the
Committee at the time of the grant. Except as otherwise provided in the Award
Agreement and Article 12, the right to purchase Shares that are exercisable in
periodic installments shall be cumulative so that when the right to purchase any
Shares has accrued, such Shares or any part thereof may be purchased at any time
thereafter until the expiration or termination of the Option.

     6.6 Payment. Options shall be exercised by the delivery of a written notice
of exercise to FIRSTCITY, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to FIRSTCITY in
full either: (a) in cash, or (b) if approved by the Committee, by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (provided that the Shares which are
tendered must have been held by the Participant for at least six (6) months
prior to their tender to satisfy the Option Price), or (c) by a combination of
(a) and (b) . The Committee also may allow cashless exercises as permitted under
Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.

     As soon as practicable after receipt of a written notification of exercise
and full payment, FIRSTCITY shall deliver to the Participant, in the
Participant’s name, Share certificates in an appropriate amount based upon the
number of Shares purchased under the Options(s).

     6.7 Termination of Employment Due to Death, Disability or Retirement.
Unless otherwise provided by the Committee in an Award Agreement, the following
rules shall apply in the event of the Participant’s termination of employment
due to death, Disability, or Retirement. With respect to a Participant who is a
non-employee Director of FIRSTCITY or is otherwise not an Employee, the
following references to employment shall be deemed to be references to service
as a Director or in such other capacity as is determined by the Committee:

 



--------------------------------------------------------------------------------



 



(a) if any Participant shall die while in the employ of FIRSTCITY or a
Subsidiary or during either the one (1) year or three (3) month period,
whichever is applicable, specified in clauses (b) and (c) below, any Option
granted hereunder, unless otherwise specified by the Committee in the Option,
shall be exercisable for any or all of such number of Shares that are vested and
exercisable by such Participant at the time of death, by the legal
representative of such Participant or by such person who acquired such Option by
bequest or inheritance or by reason of the death of such Participant, at any
time up to and including one (1) year after the date of death;

(b) if the employment of any Participant shall terminate by reason of such
Participant’s Disability, any Option granted hereunder shall be exercisable for
any or all of such number of Shares that are vested and exercisable by such
Participant at the effective date of termination of employment by reason of
Disability, at any time up to and including on (1) year;

(c) if the employment of any Participant shall terminate (i) by reason of the
Participant’s Retirement, (ii) by the Participant for “good reason” (only if
such Participant is party to a written employment agreement with FIRSTCITY or
any Subsidiary which expressly provides for termination by the Participant for
“good reason,” and such Participant validly terminates his or her employment
(“Termination For Good Reason”)), or (iii) by the employer other than for Cause
(as defined herein) such Option, unless otherwise specified by the Committee in
the Option, shall be exercisable for any or all of the such number of Shares
that are vested and exercisable by such Participant at the effective date of
termination of employment, at any time up to and including three (3) months
after the effective date of such termination of employment; and

(d) if the employment of any Participant shall terminate by any reason other
than that provided for in clauses (a), (b) or (c) above, such Option, unless
otherwise specified by the Committee in such Option shall, to the extent not
theretofore exercised, become immediately null and void.

     None of the events described in clauses (a), (b) or (c) above shall extend
the period of exercisability of the Option beyond the expiration date thereof.

     When the employment of a Participant shall terminate for any reason, all
Options held by the Participant which are not vested as of the effective date of
the termination of employment shall be forfeited to FIRSTCITY (and shall once
again become available for grant hereunder). However, the Committee, in its sole
discretion, shall have the right to immediately vest all or a portion of such
Options, subject to such terms as the Committee, in its sole discretion, deems
appropriate.

     6.8 Limited Transferability. A Participant may transfer an Option to
members of his or her Immediate Family, to one or more trusts for the benefit of
such Immediate Family members, or to one or more partnerships where such
Immediate Family members are the only partners, if (i) the Award Agreement
evidencing such Option expressly provides that the Option may be transferred and
(ii) the Participant does not receive any consideration in any form whatsoever
for said transfer. Any Options so transferred shall continue to be subject to
the same terms and conditions in the hands of the transferee as were applicable
to said Option immediately prior the transfer thereof. Any reference in any such
Award Agreement to the employment by or performance of services for FIRSTCITY by
the Participant shall continue to refer to the employment of or performance by
the transferring Participant. For purposes hereof, “Immediate Family” shall mean
the Participant and the Participant’s spouse, and their respective ancestors and
descendants. Any Option that is granted pursuant to any Award Agreement that did
not initially expressly allow the transfer of said Option and that has not been
amended to expressly permit such transfer, shall not be transferable by the
Participant otherwise than by will or by the laws of descent and distribution
and such Option thus shall be exercisable during the Participant’s lifetime only
by the Participant.

 



--------------------------------------------------------------------------------



 



ARTICLE 7. Performance Shares

     7.1 Grant of Performance Shares. Subject to the terms hereof, Performance
Shares may be granted to eligible Participants at any time and from time to time
for no consideration, as shall be determined by the Committee. The Committee
shall have complete discretion in determining the number of Performance Shares
granted to each Participant; provided, however, that unless and until
FIRSTCITY’s stockholders vote to change the maximum number of Performance Shares
that may be earned by any one Participant (subject to the terms of Article 13,)
none of the Participants may earn more than 50,000 Performance Shares with
respect to any performance period.

     7.2 Value of Performance Shares. Each Performance Share shall have a value
equal to the Fair Market Value of a Share on the date the Performance Share is
earned. The Committee shall set performance goals in its discretion which,
depending on the extent to which they are met, will determine the number of
Performance Shares that will be earned by the eligible Participants. The time
period during which the performance goals must be met shall be called a
“performance period.” Performance periods shall, in all cases, equal or exceed
two (2) years in length. The performance goals shall be established at the
beginning of the performance period (or within such time period as is permitted
by Code Section 162(m)).

     Unless and until FIRSTCITY’s stockholders vote to change the general
performance measures (subject to the terms of Article 13), the attainment of
which shall determine the number of Performance Shares earned hereunder, the
Committee will use one or more of the following performance measures for
purposes of grants to Participants: Total shareholder return, return on equity,
earnings per share and ratio of operating overhead to operating revenue. Each
Plan Year, the Committee, in its sole discretion, may select among the
performance measures specified in this Section 7.2 and set the relative weights
to be given to such performance measures.

     7.3 Earning of Performance Shares. After the applicable performance period
has ended, the Committee shall certify the extent to which the established
performance goals have been achieved. Subsequently, each holder of Performance
Shares shall be entitled to receive payout on the number of Performance Shares
earned by the Participant over the performance period, to be determined as a
function of the extent to which the corresponding performance goals have been
achieved. The Committee shall have no discretion to increase the amount of a
Final Award otherwise payable to a Participant under this Article 7.

     7.4 Form and Timing of Payment of Performance Shares. Payment of earned
Performance Shares shall be made, in a single lump sum, promptly but in no event
later than the Incentive Payment Date. The Committee, in its sole discretion,
may pay earned Performance Shares in the form of cash or in Shares (or in a
combination thereof) which have, as of the close of the applicable performance
period, an aggregate Fair Market Value equal to the value of the earned
Performance Shares.

     7.5 Termination of Employment Due to Death, Disability or Retirement or at
the Request of FIRSTCITY Without Cause. In the event the employment of a
Participant is terminated by reason of death, Disability or Retirement or by
FIRSTCITY without Cause during a performance period, the Participant shall
receive a prorated payout with respect to the Performance Shares. With respect
to a Participant who is a non-employee Director of FIRSTCITY or is otherwise not
an Employee, the foregoing reference to employment shall be deemed to be a
reference to service as a Director or in such other capacity as is determined by
the Committee. The prorated payout shall be determined by the Committee, in its
sole discretion, and shall be based upon the length of time that the Participant
held the Performance Shares during the performance period, and shall further be
adjusted based on the achievement of the established performance goals at the
time of his termination.

     Payment of earned Performance Shares shall be made at the same time
payments are made to Participants who did not terminate employment during the
applicable performance period.

 



--------------------------------------------------------------------------------



 



     7.6 Termination of Employment for Other Reasons. In the event that a
Participant’s employment terminates for any reason other than those reasons set
forth in Section 7.5, all Performance Shares shall be forfeited by the
Participant to FIRSTCITY.

     7.7 Nontransferability. Unless the Committee provides otherwise in the
Award Agreement, Performance Shares which are not yet earned may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, an eligible
Participant’s Performance Share rights hereunder shall be exercisable during the
Participants’ lifetime only by the Participant or the Participant’s legal
representative.

ARTICLE 8. Restricted Stock

     8.1 Grants. The Committee may from time to time in its discretion grant
Restricted Stock to Participants and may determine the number of Shares of
Restricted Stock to be granted and the terms and conditions of, and the amount
of payment, if any, to be made by the Participant for, such Restricted Stock. A
grant of Restricted Stock may require the Participant to pay for such Shares of
Restricted Stock, but the Committee may establish a price below Fair Market
Value at which the Participant can purchase the Shares of Restricted Stock. Each
grant of Restricted Stock will be evidenced by an Award Agreement containing
terms and conditions not inconsistent herewith as the Committee shall determine
to be appropriate in its sole discretion. Such Restricted Stock shall be granted
subject to the restrictions prescribed pursuant hereto and the Award Agreement.

     8.2 Restricted Period; Lapse of Restrictions. At the time a grant of
Restricted Stock is made, the Committee shall establish a period or periods of
time (the “Restricted Period”) applicable to such grant which, unless the
Committee otherwise provides, shall not be less than one (1) year. Subject to
the other provisions of this Article 8 and the terms of the Award Agreement, at
the end of the Restricted Period all restrictions shall lapse and the Restricted
Stock shall vest in the Participant. At the time a grant is made, the Committee
may, in its discretion, prescribe conditions for the incremental lapse of
restrictions during the Restricted Period and for the lapse or termination of
restrictions upon the occurrence of other conditions in addition to or, other
than, the expiration of the Restricted Period with respect to all or any portion
of the Restricted Stock. Such conditions may, but need not, include without
limitation, (a) death, Disability or Retirement of the Participant to whom
Restricted Stock is granted, (b) the occurrence of a Change in Control or
(c) the attainment of certain performance goals. The Committee may also, in its
discretion, shorten or terminate the Restricted Period, or waive any conditions
for the lapse or termination of restrictions with respect to all or any portion
of the Restricted Stock at any time after the date the grant is made.

     8.3 Rights of Holder; Limitations Thereon. Upon a grant of Restricted
Stock, a stock certificate (or certificates) representing the number of Shares
of Restricted Stock granted to the Participant shall be registered in the
Participant’s account. Following such registration, the Participant shall have
rights and privileges of a stockholder as to such Restricted Stock, including
the right to receive dividends and to vote such Restricted Stock, except that
the right to receive cash dividends shall be the right to receive such dividends
either in cash currently or by payment in Restricted Stock, as the Committee
shall determine, and except further that, the following restrictions shall
apply:

(a) The Participant shall not be entitled to delivery of a certificate until the
expiration or termination of the Restricted Period for the Shares represented by
such certificate and the satisfaction of any and all other conditions prescribed
by the Committee;

 



--------------------------------------------------------------------------------



 



(b) None of the Shares of Restricted Stock may be sold, transferred, assigned,
pledged, or otherwise encumbered or disposed of during the Restricted Period and
until the satisfaction of any and all other conditions prescribed by the
Committee; and

(c) All of the Shares of Restricted Stock that have not vested shall be
forfeited and all rights of the Participant to such Restricted Stock shall
terminate without further obligation on the part of FIRSTCITY unless the
Participant has remained a full-time employee of FIRSTCITY or any of its
Subsidiaries until the expiration or termination of the Restricted Period and
the satisfaction of any and all other conditions prescribed by the Committee
applicable to such Restricted Stock. Upon forfeiture of any Shares of Restricted
Stock, such forfeited Shares shall be transferred to FIRSTCITY without further
action by the Participant, and shall, in accordance with Section 4.2, again be
available for grant hereunder.

     With respect to any Shares received as a result of adjustments under
Section 4.3 and any Shares received with respect to cash dividends declared on
Restricted Stock, the Participant shall have the same rights and privileges, and
be subject to the same restrictions, as are set forth in this Article 8.

     8.4 Delivery of Unrestricted Shares. Upon the expiration or termination of
the Restricted Period for any Shares of Restricted Stock and the satisfaction of
any and all other conditions prescribed by the Committee, the restrictions
applicable to such Restricted Stock (including, without limitation, the
restrictions specified in Section 8.5) shall lapse and a stock certificate for
the number of Shares of Restricted Stock with respect to which the restrictions
have lapsed shall be delivered, free of all such restrictions except any that
may be imposed by law, to the holder of the Restricted Stock. FIRSTCITY shall
not be required to deliver any fractional Share but will pay, in lieu thereof,
the Fair Market Value (determined as of the date the restrictions lapse) of such
fractional share to the holder thereof. Prior to or concurrently with the
delivery of a certificate for Restricted Stock, the holder shall be required to
pay an amount necessary to satisfy any applicable federal, state and local tax
requirements as set out in Article 14.

     8.5 Nonassignability of Restricted Stock. Unless the Committee provides
otherwise in the Award Agreement, no grant of, nor any right or interest of a
Participant in or to any Restricted Stock, or in any instrument evidencing any
grant hereunder, may be assigned, encumbered or transferred except, in the event
of the death of a Participant, by will or by the laws of descent and
distribution.

ARTICLE 9. Beneficiary Designation

     Each Participant hereunder may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit hereunder is to be paid in case of his death before he receives any or
all of such benefit. Each designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by FIRSTCITY and shall be
effective only when filed by the Participant, in writing, with FIRSTCITY during
the Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

     The Committee may require that the spouse of a married Participant
domiciled in a community property jurisdiction join in any designation of
beneficiary or beneficiaries other than the spouse.

ARTICLE 10. Deferrals

     The Committee may permit a Participant to defer to another plan or program
a portion or all of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant by virtue of the exercise of an Option, the
satisfaction of any requirements or goals with respect to Performance Shares or
the

 



--------------------------------------------------------------------------------



 



vesting of Restricted Stock. If any such deferral election is permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.

ARTICLE 11. Rights of Employees

          11.1 Employment. Nothing herein shall interfere with or limit in any
way the right of FIRSTCITY or a Subsidiary to terminate any Participant’s
employment or engagement by FIRSTCITY or a Subsidiary at any time, nor confer
upon any Participant any right to continue in the employ or service of FIRSTCITY
or a Subsidiary. For purpose hereof, transfer of employment of a Participant
between FIRSTCITY and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a termination of employment.

          11.2 Participation. No Employee shall have the right to be selected to
receive an Award, or, having been so selected, to be selected to receive a
future Award.

ARTICLE 12. Change in Control

          Upon the occurrence of a Change in Control, except as provided in the
Award Agreement or unless otherwise specifically prohibited by the terms of
Article 20:

(a) Any and all Options granted hereunder shall become fully vested and
immediately exercisable;

(b) The target payout opportunity attainable under all outstanding Performance
Shares shall be deemed to have been fully earned for the entire performance
period(s) as of the effective date of the Change in Control, and all earned
Performance Shares shall be paid out in accordance with Section 7.4 to
Participants within thirty (30) days following the effective date of the Change
in Control; provided, however, that there shall not be an accelerated payout
with respect to Performance Shares which were granted less than six (6) months
prior to the effective date of the Change in Control;

(c) All restrictions on a grant of Restricted Stock shall lapse and such
Restricted Stock shall be delivered to the Participant in accordance with
Section 8.4; provided, however, that there shall not be an accelerated delivery
with respect to Restricted Stock which was granted less than six (6) months
prior to the effective date of the Change in Control; and

(d) Subject to Article 16, the Committee shall have the authority to make any
modifications to the Awards as determined by the Committee to be appropriate
before the effective date of the Change of Control.

ARTICLE 13. Recapitalization, Merger and Consolidation

          13.1 No Effect on FIRSTCITY’s Authority. The existence of this Plan
and Awards granted hereunder shall not affect in any way the right or power of
FIRSTCITY or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in FIRSTCITY’s capital
structure and its business, or any merger or consolidation of FIRSTCITY, or any
issuance of bonds, debentures, preferred or preference stocks ranking prior to
or otherwise affecting the Shares or the rights thereof (or any rights, options,
or warrants to purchase same), or the dissolution or liquidation of FIRSTCITY,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

          13.2 Conversion of Awards Where FIRSTCITY Survives. Subject to any
required action by the stockholders, if FIRSTCITY shall be the surviving or
resulting corporation in any merger, consolidation or share exchange, any Award
granted hereunder shall pertain to and apply to the securities or rights
(including

 



--------------------------------------------------------------------------------



 



cash, property, or assets) to which a holder of the number of Shares subject to
the Award would have been entitled.

          13.3 Exchange or Cancellation of Awards Where FIRSTCITY Does Not
Survive. In the event of any merger, consolidation or share exchange pursuant to
which FIRSTCITY is not the surviving or resulting corporation, there shall be
substituted for each Share subject to the unexercised portions of outstanding
Awards, that number of shares of each class of stock or other securities or that
amount of cash, property, or assets of the surviving, resulting or consolidated
company which were distributed or distributable to the stockholders of FIRSTCITY
in respect to each Share held by them, such outstanding Awards to be thereafter
exercisable for such stock, securities, cash, or property in accordance with
their terms.

          Notwithstanding the foregoing, however, all Awards may be canceled by
FIRSTCITY, in its sole discretion, as of the effective date of any such
reorganization, merger, consolidation, or share exchange, or of any proposed
sale of all or substantially all of the assets of FIRSTCITY, or of any
dissolution or liquidation of FIRSTCITY, by either:

(a) giving notice to each Participant or his personal representative of its
intention to cancel such Awards and permitting the purchase during the thirty
(30) day period next preceding such effective date of any or all of the Shares
subject to such outstanding Awards, including in the Board’s discretion some or
all of the Shares as to which such Awards would not otherwise be vested and
exercisable; or

(b) paying the Participant an amount equal to a reasonable estimate of the
difference between the net amount per Share payable in such transaction or as a
result of such transaction, and the exercise price per Share of such Award
(hereinafter the “Spread”), multiplied by the number of Shares subject to the
Award. In cases where the Shares constitute, or would after exercise, constitute
Restricted Stock, FIRSTCITY, in its discretion may include some or all of those
Shares in the calculation of the amount payable hereunder. In estimating the
Spread, appropriate adjustments to give effect to the existence of the Awards
shall be made, such as deeming the Awards to have been exercised, with FIRSTCITY
receiving the exercise price payable thereunder, and treating the Shares
receivable upon exercise of the Awards as being outstanding in determining the
net amount per Share. In cases where the proposed transaction consists of the
acquisition of assets of FIRSTCITY, the net amount per Share shall be calculated
on the basis of the net amount receivable with respect to Shares upon a
distribution and liquidation by FIRSTCITY after giving effect to expenses and
charges, including but not limited to taxes, payable by FIRSTCITY before such
liquidation could be completed.

(c) An Award that by its terms would be fully vested or exercisable upon such a
reorganization, merger, consolidation, share exchange, proposed sale of all or
substantially all of the assets of FIRSTCITY or dissolution or liquidation of
FIRSTCITY will be considered vested or exercisable for purposes of
Section 13.3(a) hereof.

ARTICLE 14. Liquidation or Dissolution

          Subject to Section 13.3 hereof, in case FIRSTCITY shall, at any time
while any Award under this Plan shall be in force and remain unexpired, (i) sell
all or substantially all of its property, or (ii) dissolve, liquidate, or wind
up its affairs, then each Participant shall be entitled to receive, in lieu of
each Share which such Participant would have been entitled to receive under the
Award, the same kind and amount of any securities or assets as may be issuable,
distributable, or payable upon any such sale, dissolution, liquidation, or
winding up with respect to each Share. If FIRSTCITY shall, at any time prior to
the expiration of any Award, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) then in such event the exercise price per Share then in
effect with respect to each Award shall be reduced, on the

 



--------------------------------------------------------------------------------



 



payment date of such distribution, in proportion to the percentage reduction in
the tangible book value of the Shares (determined in accordance with generally
accepted accounting principles) resulting by reason of such distribution.

ARTICLE 15. Awards in Substitution For Awards Granted by Other Entities

 
Awards may be granted under the Plan from time to time in substitution for
similar instruments held by employees or directors of a corporation,
partnership, or limited liability company who become or are about to become
Employees or Outside Directors of FIRSTCITY or any Subsidiary as a result of a
merger or consolidation of the employing entity with FIRSTCITY or any
Subsidiary, the acquisition by FIRSTCITY or any Subsidiary of equity of the
employing entity, or any other similar transaction pursuant to which FIRSTCITY
or any Subsidiary becomes the successor employer. The terms and conditions of
the substitute Awards so granted may vary from the terms and conditions set
forth in this Plan to such extent as the Committee at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the Awards in
substitution for which they are granted.

ARTICLE 16. Amendment, Modification and Termination

          16.1 Amendment, Modification and Termination. The Board may, at any
time and from time to time, alter, amend, suspend or terminate the Plan in whole
or in part; provided that, unless approved by the holders of a majority of the
total number of Shares of FIRSTCITY represented and voted at a meeting at which
a quorum is present, no amendment shall be made hereto if such amendment would
(a) materially expand the class of participants eligible to participate in the
Plan; (b) increase the total number of Shares (except as provided in
Section 4.3) which may be granted hereunder, as provided in Section 4.1;
(c) materially increase the benefits to Participants, including any material
change to: (i) permit a repricing (or decrease in exercise price) of outstanding
Awards; (ii) reduce the price at which Shares or Options to purchase Shares may
be offered; or (iii) extend the duration of the Plan; (d) expand the types of
Awards provided under the Plan; or (e) amend the Plan in any manner which the
Board, in its discretion, determines should become effective only if approved by
the stockholders even though such stockholder approval is not expressly required
hereby or by law. No amendment which requires stockholder approval in order for
the Plan to continue to comply with Rule 16b-3 under the Exchange Act, including
any successor to such rule, shall be effective unless such amendment shall be
approved by the requisite vote of stockholders.

          16.2 Awards Previously Granted. No termination, amendment or
modification hereof shall adversely affect in any material way any Award
previously granted hereunder without the written consent of the Participant
holding such Award. The Committee, with the written consent of the Participant
holding such Award, shall have the authority to cancel Awards outstanding and
grant replacement Awards therefor.

          16.3 Compliance With Code Section 162(m). At all times when the
Committee determines that compliance with Code Section 162(m) is desired, all
Awards shall comply with requirements of Code Section 162(m). In addition, in
the event that changes are made to Code Section 162(m) to permit greater
flexibility with respect to any Award or Awards, the Committee may, subject to
this Article 16, make any adjustments it deems appropriate.

ARTICLE 17. Withholding

          FIRSTCITY may require an Employee exercising a Nonqualified Stock
Option granted hereunder, or disposing of Shares acquired pursuant to the
exercise of an Incentive Stock Option in a disqualifying disposition (within the
meaning of Section 421(b) of the Code), to reimburse the entity which employs
such Employee for any taxes required by any governmental regulatory authority to
be withheld or otherwise deducted and paid by such entity in respect of the
issuance or disposition of such Shares. In lieu thereof, the

 



--------------------------------------------------------------------------------



 



entity which employs such Employee shall have the right to withhold the amount
of such taxes from any other sums due or to become due from such entity to the
Employee upon such terms and conditions as the Committee shall prescribe. The
entity that employs such Employee may, in its discretion, hold the stock
certificate to which such Employee is entitled upon the exercise of an Option as
security for the payment of such withholding tax liability, until cash
sufficient to pay that liability has been accumulated. In addition, at any time
that an entity becomes subject to a withholding obligation under applicable law
with respect to the exercise of a Nonqualified Stock Option (the “Tax Date”),
except as set forth below, a holder of a Nonqualified Stock Option may elect to
satisfy, in whole or in part, the holder’s related personal tax liabilities (an
“Election”) by (a) directing the entity to withhold from Shares issuable in the
related exercises either a specified value (in either case not in excess of the
related personal tax liabilities), (b) tendering Shares previously issued
pursuant to the exercise of an Option or other shares of FIRSTCITY’s Common
Stock owned by the holder or (c) combining any or all of the foregoing Elections
in any fashion. An Election shall be irrevocable. The withheld Shares and other
shares of Common Stock tendered in payment shall be valued at their Fair Market
Value on the Tax Date. The Committee may disapprove of any Election, suspend or
terminate the right to make Elections or provide that the right to make
Elections shall not apply to particular Shares or exercises. The Committee may
impose any additional conditions or restrictions on the right to make an
Election as it shall deem appropriate. In addition, the entity shall be
authorized, without the prior written consent of the Employee, to effect any
such withholding upon exercise of a Nonqualified Stock Option by retention of
Shares issuable upon such exercise having a Fair Market Value equal to the
amount to be withheld; provided, however, that the entity shall not be
authorized to effect such withholding without the prior written consent of the
Employee if such withholding would subject such Employee to liability under
Section 16(b) of the Exchange Act. The Committee may prescribe such rules as it
determines with respect to Employees subject to the reporting requirements of
Section 16(a) of the Exchange Act to effect such tax withholding in compliance
with the rules established by the Securities and Exchange Commission (the
“Commission”) under Section 16 of the Exchange Act and the positions of the
staff of the Commission thereunder expressed in no-action letters exempting such
tax withholding from liability under Section 16(b) of the Exchange Act.

ARTICLE 18. Indemnification

          Each person who is or shall have been a member of the Committee, or
the Board, shall be indemnified and held harmless by FIRSTCITY against and from
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him in connection with or resulting from any claim, action, suit or
proceeding to which he may be a party or in which he may be involved by reason
of any action taken or failure to act hereunder and against and from any and all
amounts paid by him in settlement thereof, with FIRSTCITY’s approval, or paid by
him in satisfaction of any judgment in any such action, suit or proceeding
against him, provided he shall give FIRSTCITY an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right of indemnification shall be in
addition to any other rights of indemnification to which such persons may be
entitled under FIRSTCITY’s Certificate of Incorporation or Bylaws, as a matter
of law, or otherwise, or any power that FIRSTCITY may have to indemnify them or
hold them harmless.

ARTICLE 19. Successors

          All obligations of FIRSTCITY hereunder, with respect to Awards, shall
be binding on any successor to FIRSTCITY, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of
FIRSTCITY.

ARTICLE 20. Legal Construction

 



--------------------------------------------------------------------------------



 



          20.1 Investment Intent. FIRSTCITY may require that there be presented
to and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Awards granted or the Shares to be
purchased or transferred are being acquired for investment and not with a view
to their distribution.

          20.2 Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

          20.3 Severability. In the event any provision hereof shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts hereof, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

          20.4 Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

          20.5 Regulatory Approvals and Listing. FIRSTCITY shall not be required
to issue any certificate or certificates for Shares hereunder prior (i) to
obtaining any approval from any governmental agency which FIRSTCITY shall, in
its discretion, determine to be necessary or advisable, (ii) the admission of
such Shares to listing on any national securities exchange or Nasdaq on which
FIRSTCITY’s Shares may be listed or quoted and (iii) the completion of any
registration or other qualification of such Shares under any state or federal
law or ruling or regulations of any governmental body which FIRSTCITY shall, in
its sole discretion, determine to be necessary or advisable.

          Notwithstanding any other provision set forth herein, if required by
the then-current Section 16 of the Exchange Act, any “derivative security” or
“equity security” offered pursuant hereto to any insider may not be sold or
transferred for at least six (6) months after the date of grant of such Award.
The terms “equity security” and “derivative security” shall have the meanings
ascribed to them in the then current Rule 16a-1 under the Exchange Act.

          20.6 Securities Law Compliance. With respect to Insiders, transactions
hereunder are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provisions hereof or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by the Committee.

          20.7 Governing Law. To the extent not preempted by federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of Delaware.

* * * *

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, FIRSTCITY has caused this instrument to be executed as
of the ___day of April, 2004 by its ___pursuant to prior action taken by the
Board and its stockholders.

              FIRSTCITY FINANCIAL CORPORATION
 
       

  By:    

       

  Name:    

       

  Title:    

       

     
Attest:
   
 
   

--------------------------------------------------------------------------------

   
Secretary
   

 